Citation Nr: 0719862	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1968.  He served in the Republic of Vietnam from 
August 12, 1966 to August 6, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran timely appealed the April 2004 rating action to the 
Board.

Also on appeal at the time of the RO's April 2004 rating 
action, was the issue of entitlement to service connection 
for tinnitus.  By a May 2005 rating action, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent evaluation, effective January 16, 2004.  As the 
veteran has not disagreed with either the 10 percent 
evaluation or the effective date, this issue is no longer 
before the Board.  See Grantham v. Brown, 114 F. 3d 1156 
(Fed. Cir. 1997). 


FINDING OF FACT

The veteran's bilateral hearing loss is related to acoustic 
trauma during active service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The RO provided the veteran with notice on the first three 
Pelegrini II VCAA elements in a February 2004.  The RO 
provided notice as to the fourth Pelegrini II element, and 
the VCAA elements outlined in Dingess by way of a March 2006 
letter.  The March 2006 letter was provided after the initial 
denial, but the timing deficiency was cured when the claim 
was readjudicated via an April 2007, supplemental statement 
of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO has obtained all reported pertinent records, and 
obtained an examination with an opinion on the claim.  The RO 
thereby complied with VA's duty under the VCAA to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A.

II.  Service Connection Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. 3.307, 3.309 (2006).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

III.  Analysis

The results of an April 2004 VA audiology examination report 
show bilateral sensorineural hearing loss that meets the 
criteria of 38 C.F.R. § 3.385.  The requirement of a current 
disability is thereby satisfied.  

The veteran has been awarded service connection for PTSD on 
the basis of combat stressor.  As a combat veteran, his 
reports of in-service noise exposure are entitled to the 
presumptions of 38 U.S.C.A. § 1154(b).  He has reported 
exposure to noise from gun fire, helicopter, and from mortar 
and artillery fire.  His reports of combat related noise 
exposure are consistent with the circumstances of his service 
as a door gunner on helicopters.  The requirement of an in-
service injury is therefore, met.

The remaining requirement is for evidence linking the current 
disability to the in-service noise exposure.  The veteran has 
opined that hearing loss is related to service, but he is a 
lay person and is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The only competent opinion was provided by the audiologist 
who conducted the May 2005 examination.  At the examination 
the veteran reported the history of in-service noise 
exposure, that he had worked in a steel mill for 37 years but 
regularly wore hearing protection, and been a deer hunter 
many years ago.  The audiologist noted the veteran's reports 
of in-service noise exposure, but also noted that hearing 
loss was not found at the time of the veteran's examination 
for separation from service and that he had a long history of 
occupational noise exposure with hearing protection.  The 
audiologist concluded that it was "not at least as likely as 
not" that the current hearing loss was caused by the in-
service noise exposure.

The only competent opinion is against a link between current 
hearing loss and service.  There is also no evidence of a 
continuity of symptomatology.  Treatment records first report 
hearing loss in 2004.  On VA psychiatric examination in March 
2003, the examiner recorded the veteran's medical 
disabilities, but did not report hearing loss.  The veteran 
has also never reported a continuity of symptomatology.  
Service connection could not, therefore, be granted under the 
alternate method provided in 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson.

Absent competent evidence of a link between the current 
disability and service, the weight of the evidence is against 
the claim.  Reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


